                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  KALLENTINO D. WILLIAMSON, SR.,                      )
                                                      )
          Plaintiff,                                  )         Civil Action No. 3:18-CV-529-CHB
                                                      )
  v.                                                  )
                                                      )           MEMORANDUM OPINION
  MARK BOLTON et al.,                                 )
                                                      )
          Defendants.                                 )

                                          ***   ***       ***   ***
       Plaintiff Kallentino D. Williamson, Sr., filed the instant pro se 42 U.S.C. § 1983 action

proceeding in forma pauperis. The complaint is now before the Court for initial screening

pursuant to 28 U.S.C. § 1915A. For the reasons stated below, the Court will dismiss the action

upon screening.

                        I. SUMMARY OF FACTUAL ALLEGATIONS

       Plaintiff, a pretrial detainee at the Louisville Metro Department of Corrections (LMDC),

sues the following Defendants: Mark Bolton, the Director of LMDC; Correct Care Solutions;

“John Doe Physician,” a physician at LMDC; “Jane Doe Nurse,” a nurse at LMDC; and LMDC

Corrections Officers Stallard and Barrera. He sues Defendants Bolton and Stallard in their

official capacities only and sues Defendants John and Jane Doe and Barrera in both their

individual and official capacities.

       Plaintiff states that when he arrived at LMDC on June 10, 2018, he was placed in a dorm

with no mattress and had to sleep on the floor on a blanket for twelve hours. Plaintiff asserts that

after twelve hours he was given a mattress for about two days. He states that around two days

later he was moved to another dorm and “again placed on the floor of another over crowded

dorm.” Plaintiff reports that after around eight days, he filed a grievance regarding the issue and
about “being forced to wear dirty underwear and a dirty uniform[.]” He states that the response

to his grievance was that jail overcrowding was non-grievable; that LMDC has no control over

the number of inmates housed in the facility; and that there was a shortage of uniforms which

was being addressed. Plaintiff asserts that LMDC does in fact have control over the jail

population and points to a disparity between two different housing units as evidence of it.

       Plaintiff also states that he has been denied indigent status even though he met the

standard for it. He asserts, “This denial caused pain and suffering because I had to shower

without my feet covered on a mold and mildewed floor causing athlete’s foot.”

       Plaintiff also states, “I have attempted to retrieve my property from Louisville CCC.” He

reports that he has been given several different responses which contradict each other. He

maintains that the property includes hygiene products and clothing items. He states, “Being

denied my allowable property has added to my financial burden causing cruel and unusual

punishment.”

       Plaintiff further maintains that he has attempted to get his “paperwork pertaining to my

pretrial cases . . . .” He states that he was “denied this right by LMDC on 7/9/2018.”

       Plaintiff also states that he filed a grievance, “grieving the fact that I was denied medicine

of which there was a history of me taking while at LMDC.” He states that he requested

medication for acid reflux. According to Plaintiff, “I clearly stated that I was in pain and nothing

was done about it, I was continually told by the nursing staff that I could not receive even a

‘tums’ because there wasn’t an order in the system.” He continues, “All the staff had to do was

look up my medical history while at this jail and see that I should be receiving treatment for acid

reflux.” He states that the “refusal to properly treat me and continually make me pay 8.00 over

and over for the same issue amounts to deliberate indifference.”



                                                 2
        Plaintiff maintains, “In losing all these issues demonstrate a clear and persistent pattern of

disregard for the protections granted me as a pretrial detainee . . . against cruel and unusual

punishment.” He also states that he has repeatedly asked Defendants Stallard and Barerra for

cleaning supplies to “get rid of mold and mildew in the shower.”

        As relief, Plaintiff seeks compensatory and punitive damages and injunctive relief.

                                           II. STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that



                                                    3
offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                         III. ANALYSIS

                                   A. Conditions of confinement

       Plaintiff alleges that he had to sleep on a floor for 12 hours when he was first booked into

LMDC. He states that he was later placed on the floor and filed a grievance after eight days.

Plaintiff also complains that he was forced to wear dirty underwear and a dirty uniform; had to

shower without his feet covered on a shower floor with mold and mildew which caused athlete’s

foot; and was denied his requests for cleaning supplies for mold and mildew in the shower.




                                                  4
         The Eighth Amendment/Fourteenth Amendment 1 requires that “prison officials must

ensure that inmates receive adequate food, clothing, shelter, and medical care, and must ‘take

reasonable measures to guarantee the safety of the inmates.’” Farmer v. Brennan, 511 U.S. 825,

832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). However, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey v. Wilson, 832 F.2d 950, 955

(6th Cir. 1987). “Extreme deprivations are required to make out a conditions-of-confinement

claim” under the Eighth Amendment. Hudson v. McMillian, 503 U.S. 1, 9 (1992). An Eighth

Amendment claim has both an objective and subjective component: (1) a sufficiently grave

deprivation of a basic human need; and (2) a sufficiently culpable state of mind. Wilson v.

Seiter, 501 U.S. 294, 298 (1991).

         In order to state a claim under the Eighth Amendment, an inmate must allege actual

harm, or at least a serious risk of harm, by the condition in question. See, e.g., Benjamin v.

Fraser, 343 F.3d 35, 51 n.17 (2d Cir. 2003) (“To establish the deprivation of a basic human need

. . . an inmate must show ‘actual or imminent harm.’”) (quoting Lewis v. Casey, 518 U.S. 343,

350 (1996)). Mere exposure to unsanitary conditions does not state a claim for damages unless

the harm actually occurs. Brown v. Timmerman-Cooper, No. 2:10-cv-283, 2013 U.S. Dist.


1
  The Eighth Amendment provides a convicted inmate the right to be free from cruel and unusual punishment, and
the Due Process Clause of the Fourteenth Amendment provides the same protections to pretrial detainees.
Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018) (citing Ricki v. Wayne Cty., 819 F. 3d 907, 915 (6th Cir.
2016)). “The Sixth Circuit has historically analyzed Fourteenth Amendment pretrial detainee claims and Eighth
Amendment prisoner claims ‘under the same rubric.’” Id. (quoting Villegas v. Metro Gov’t of Nashville, 709 F.3d
563, 568 (6th Cir. 2013)). At this time, the Sixth Circuit has recognized only one explicit exception to this general
rule, applying it only to excessive-force claims brought by pretrial detainees. Id. at 938 n.3 (noting that Kingsley v.
Hendrickson, 135 S. Ct. 2466 (2015), abrogated the subjective-intent requirement for Fourteenth Amendment
excessive-force claims and that the standard which governs claims by pretrial detainees may be shifting, but
declining to apply the Kingsley standard to a pretrial detainee’s claim of deliberate indifference to a serious medical
need); see also Walker v. Miller, No. 18-3209, 2018 U.S. App. LEXIS 29348, at *3 (6th Cir. Oct. 17, 2018)
(continuing to apply the traditional standard to a pretrial detainee’s deliberate indifference claim). Therefore, the
Court concludes that the Eighth Amendment’s deliberate indifference standard still applies to Plaintiff’s claims
regarding his medical treatment, as well as his claim regarding the conditions of his confinement.

                                                           5
LEXIS 14777, at *7 (S.D. Ohio, Feb. 4, 2013), report and recommendation adopted, 2013 U.S.

Dist. LEXIS 47960 (S.D. Ohio, Apr. 2, 2013). Absent “‘a severe or prolonged lack of sanitation

constituting an infliction of pain within the meaning of the Eighth Amendment’” an inmate has

no claim for damages based upon unsanitary living conditions. Id. (citation omitted). Further,

Plaintiff may not recover damages for mental or emotional injury without a showing of physical

injury. See 42 U.S.C. § 1997e(e); Wilson v. Seiter, 501 U.S. 294, 298 (1991)) (“[A] claim of

psychological injury does not reflect the deprivation of ‘the minimal civilized measures of life’s

necessities,’ that is the touchstone of a conditions-of-confinement case.”); Pryor v. Cox, No. 97-

3912, 1999 U.S. App. LEXIS 32518, at *3 (6th Cir. Dec. 13, 1999) (holding plaintiff’s claim of

being subjected to bad food, unsanitary conditions, and excessive heat without also claiming he

had suffered any physical injury as a result of these conditions was meritless). Moreover,

“[f]ederal courts have routinely held that dirty prison showers causing a prisoner to suffer

itching, scratching, rashes, or athlete’s foot are insufficiently serious to form the basis of an

Eighth Amendment claim.” Huber v. McDonough, No. 4:15CV00915, 2015 U.S. Dist. LEXIS

147611, at *5 (N.D. Ohio Oct. 30, 2015) (collecting cases).

       Since Plaintiff does not allege that he suffered a physical injury from the conditions of his

confinement, his claims will be dismissed for failure to state a claim upon which relief may be

granted.

                                             B. Property

       Plaintiff next alleges that he was denied his requests for the return of his property,

including hygiene products and clothing, from “Louisville CCC,” which the Court construes as

the Louisville Community Correctional Center. He maintains that it resulted in a “financial

burden causing cruel and unusual punishment.”



                                                   6
       The protection provided under the Cruel and Unusual Punishments Clause “protects

prisoners from the ‘unnecessary and wanton infliction of pain.’” Barker v. Goodrich, 649 F.3d

428, 434 (6th Cir. 2011) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). Plaintiff’s

allegations concerning the deprivation of his personal property cannot be brought under the

Cruel and Unusual Punishments Clause. These allegations, however, could support a Fourteenth

Amendment claim for violation of the Due Process Clause. The Supreme Court has held that

where adequate remedies are provided by state law, the negligent or intentional loss of personal

property does not state a claim cognizable under the Due Process Clause. Hudson v. Palmer,

468 U.S. at 533; Parratt v. Taylor, 451 U.S. 527 (1981), rev’d on other grounds, Daniels v.

Williams, 474 U.S. (1986). In order to assert a claim for deprivation of property without due

process pursuant to 42 U.S.C. § 1983, a plaintiff must allege that the state post-deprivation

procedures are inadequate to remedy the deprivation. Parratt v. Taylor, 451 U.S. at 543-44. The

law of this circuit is in accord. The Sixth Circuit held that “[i]n § 1983 damage suits claiming

the deprivation of a property interest without procedural due process of law, the plaintiff must

plead and prove that state remedies for redressing the wrong are inadequate.” Vicory v. Walton,

721 F.2d 1062, 1066 (6th Cir. 1983). The Sixth Circuit has found that Kentucky’s statutory

remedy for such losses is adequate within the meaning of Parratt. See Wagner v. Higgins, 754

F.2d 186, 191-92 (6th Cir. 1985).

       Accordingly, Plaintiff’s claims concerning the loss of his personal property must be

dismissed for failure to state a claim upon which relief may be granted.

                                    C. Access to legal materials

       Plaintiff further alleges that he attempted to get his “paperwork pertaining to my pretrial

cases” but was denied his right to do so. The Court construes the allegations as alleging that he



                                                 7
was denied his right of access to the courts. Prisoners have a constitutional right of access to the

courts. Bounds v. Smith, 430 U.S. 817, 821 (1977). This right, however, is not without limit. In

order to state a viable claim for interference with his access to the courts, a plaintiff must show

actual injury. Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001) (citing Lewis v.

Casey, 518 U.S. 343, 351 (1996)). “An inmate cannot establish relevant actual injury simply by

establishing that his prison’s law library or legal assistance program is subpar in some theoretical

sense. That would be the precise analog of the healthy inmate claiming constitutional violation

because of the inadequacy of the prison infirmary.” Lewis v. Casey, 518 U.S. 343, 351 (1996).

“‘Meaningful access to the courts is the touchstone,’ and the inmate therefore must go one step

further and demonstrate that the alleged shortcomings in the library or legal assistance program

hindered his efforts to pursue a legal claim.” Id. (internal citations omitted). Plaintiff does not

allege any actual injury or prejudice to a pending legal action that he suffered.

       Accordingly, Plaintiff’s claim that he was denied access to the courts will be dismissed

for failure to state a claim upon which relief may be granted.

                                       D. Medical treatment

       To establish an Eighth Amendment/Fourteenth Amendment violation premised on

inadequate medical care, a prisoner must demonstrate that the defendant acted, or failed to act,

with “deliberate indifference to serious medical needs.” Farmer v. Brennan, 511 U.S. at 835

(quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)); Terrance v. Northville Reg’l Psychiatric

Hosp., 286 F.3d 834, 843 (6th Cir. 2002). A claim of deliberate indifference under the Eighth

Amendment has both an objective and a subjective component. The objective component

requires the existence of a sufficiently serious medical need. Turner v. City of Taylor, 412 F.3d

629, 646 (6th Cir. 2005). “A serious medical need is ‘one that has been diagnosed by a



                                                  8
physician as mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.’” Harrison v. Ash, 539 F.3d 510, 518 (6th Cir.

2008) (quoting Blackmore v. Kalamazoo Cty., 390 F.3d 890, 897 (6th Cir. 2004)). To satisfy the

subjective component, the defendant must possess a “sufficiently culpable state of mind,” rising

above negligence or even gross negligence and being “tantamount to intent to punish.” Horn by

Parks v. Madison Cty. Fiscal Court, 22 F.3d 653, 660 (6th Cir. 1994). Put another way, “[a]

prison official acts with deliberate indifference if he knows of a substantial risk to an inmate’s

health, yet recklessly disregards the risk by failing to take reasonable measures to abate it.”

Taylor v. Boot, 58 F. App’x 125, 126 (6th Cir. 2003) (citing Farmer, 511 U.S. at 837-47).

       Plaintiff states he was “in pain” and “continually” asked the nursing staff if he could

receive medication for acid reflux but was denied medication. The Court finds that Plaintiff’s

vague allegation that he was in pain due to acid reflex is not sufficient to establish a serious

medical need to meet the objective standard of a deliberate indifference claim. See Fox v.

Rodgers, NO. 08-CV-14727, 2010 U.S. Dist. LEXIS 63094, at *7 (E.D. Mich. June 8, 2010)

(finding that plaintiff complaints of acid reflux did not meet the objective standard for a

deliberate indifference claim), report and recommendation adopted, 2010 U.S. Dist. LEXIS

63112 (E.D. Mich., June 25, 2010); Ross v. McGinnis, No. 00-CV-275E(Sr), 2004 U.S. Dist.

LEXIS 9367, at *10 (W.D.N.Y. Mar. 29, 2004) (finding that plaintiff’s complaints of abdominal

pain, vomiting, heartburn, constipation, and extreme body heat do not constitute a serious

medical need).

       Moreover, even if the Court were to find that Plaintiff’s complaints of acid reflux met the

objective standard, where a prisoner receives some medical care and the dispute is over its

adequacy, no claim has been stated. Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976).



                                                  9
By the same token, a difference of opinion between medical care providers as to appropriate

treatment for an inmate’s ailment does not give rise to a constitutional claim. Estelle, 429 U.S. at

105-06; see also Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997) (holding that a

disagreement between prison physician and physician who originally prescribed medications is

not of constitutional magnitude). It is evident from the complaint that Plaintiff was seen by

nurses for acid reflux and that his allegations amount to a dispute over the treatment and

therefore fails to state a deliberate indifference claim.

         Moreover, the Court observes that Plaintiff attaches nine pages of grievance documents

and action requests to his complaint. One of the grievances, dated June 27, 2018, states that he

was being denied acid reflux medication and requests to be prescribed Prilosec. [R. 1-2 at p. 4].

Plaintiff also filed a letter (DN 6) to which he attaches thirteen pages of grievance documents

and action requests, including a response to Plaintiff’s June 27, 2018 grievance [R. 6-1 at p. 3].

LMDC personnel responded, “You saw the provider on 7/2/18 and were prescribed Prilosec.”

There is no indication in the grievances attached to the complaint or to Plaintiff’s letter that he

appealed the response or that he disputes that he received a prescription for Prilosec. Therefore,

the Court concludes that Plaintiff is now receiving the treatment he sought.

         Moreover, to the extent that Plaintiff seeks to allege a separate claim based on being

charged an $8.00 fee for medical appointments, charging inmates a co-pay for medical services

does not give rise to a constitutional claim. Bailey v. Carter, 15 F. App’x 245, 249 (6th Cir.

2001) (holding that charging inmates a per diem or co-pay fees does not violate the Fifth

Amendment because the inmates receive services, such as medical care, in exchange for the

fees).




                                                  10
        For these reasons, Plaintiff’s claims concerning the denial of treatment for acid reflux

must be dismissed for failure to state a claim upon which relief may be granted.

                                       IV. CONCLUSION

        Because the complaint fails to state a constitutional violation, the claims will be

dismissed against all Defendants in their individual and/or official capacities. Accordingly, the

Court will dismiss the action by separate Order.

Date:    January 3, 2019




cc:    Plaintiff, pro se
       Defendants
       Jefferson County Attorney
A958.010




                                                 11
